Citation Nr: 0833517	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-00 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to October 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDING OF FACT

The veteran's post-traumatic stress disorder (PTSD) is 
manifested by depression, anxiety, chronic sleep impairment, 
irritability, self-isolation, suspiciousness, memory loss, 
nightmares, and flashbacks.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  The veteran's appeal stems from his June 2006 
disagreement with a June 2003 rating decision assigning an 
initial 30 percent evaluation for PTSD.  Following the RO's 
receipt of that notice of disagreement, a letter was issued 
in June 2006 which satisfied the duty to notify provisions 
with respect to the claim for an increased evaluation, and 
the veteran's claim for that increased evaluation was 
subsequently readjudciated in the October 2006 statement of 
the case and the February 2007 supplemental statement of the 
case.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating by letters dated in June 2006 and March 
2008.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209).; Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in June 2006 and 
February 2007.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473. 

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In such cases, VA has a 
duty to consider the possibility of assigning staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, 
when an appeal is based on the assignment of an initial 
rating for a disability, following an initial award of 
service connection for this disability, the rule articulated 
in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Instead, the evaluation must be based on the 
overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.  

Service connection for PTSD was granted by a March 2006 
rating decision, and a 30 percent disabling evaluation 
assigned under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective August 17, 2001.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  Under 
Diagnostic Code 9411, a 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory for example, retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and an inability to 
establish and maintain effective relationships.  Id.

Finally, the maximum 100 percent evaluation is warranted 
where the disorder is manifested by total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place, 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

After thorough review of the evidence, it appears that the 
record does not support greater than a 30 percent initial 
evaluation.  There is no evidence that the veteran was found 
at any time during the appeal period to be experiencing panic 
attacks, which he specifically denied during the February 
2007 VA examination, or to have difficulty understanding 
complex commands.  Moreover, although the record reflects 
that the veteran had frequent thoughts of bringing his 
perpetrator to justice, via the legal system, there is no 
evidence that he had acted in a manner to exact revenge 
personally, or to otherwise have impaired judgment.

VA outpatient visit records dated from 2000 to 2002 primarily 
indicate that the veteran had a depressed affect; on one May 
2003 VA outpatient treatment record, the veteran was noted as 
having a blunted affect.  During January 2004 and September 
2004 VA outpatient visit, the veteran's affect was recorded 
as depressed and anxious.  During a September 2005 VA 
outpatient visit, the veteran's affect was documented as 
being depressed and angry.  During a February 2006 VA 
outpatient visit, the veteran's affect was noted to be sad 
and "defeated."  Thus, the vast majority of the 
descriptions of the veteran's affect of record indicate the 
presence of emotion in his affect, as opposed to a 
"flattened" affect indicative of anhedonia or similar, 
higher levels of psychiatric disorder.

While records from the early part of the appeal period (2000 
to 2002) indicate that the veteran was soft spoken, those 
same records indicate that the veteran's rate and rhythm of 
voice, as well as content of speech, was normal.  His speech 
during a March 2003 VA outpatient visit was coherent and goal 
oriented with organized thoughts and no psychosis.  Although 
the veteran was noted during October 2003 and January 2004 VA 
outpatient visits to have a low monotone voice, his speech 
was goal oriented and reflected organized thoughts.  A 
September 2005 VA outpatient treatment record showed that the 
veteran was soft spoken, but also revealed that the content 
of the veteran's speech was normal.  During both the January 
2006 and February 2007 VA examinations, the veteran's speech 
was noted to be goal oriented, with no looseness of 
association.  

During a September 2005 VA outpatient treatment visit, the 
veteran was noted to have a mixture of concrete and abstract 
thoughts.  However, there is no evidence, to include both the 
January 2006 and February 2007 VA examinations, that the 
veteran had more than minimal impairment with respect to the 
ability to think abstractly.  

While the veteran is currently in his third marriage, the 
evidence tends to indicate that it is a solid one with no 
more than average concerns.  Further, the veteran indicated 
that his first marriage ended due in part to his drug use, 
and that his second marriage was extremely brief (less than 1 
year) due to incompatibility.  Moreover, the veteran 
indicated that he has a relationship with both children from 
his first marriage; while his connection with one of his 
children was strained, this was due primarily to the child's 
legal and personal troubles and not due to the veteran's 
inability to relate to the child.  The February 2007 VA 
examiner indicated that the veteran's social functioning was 
limited due to his irritability and self-isolation, but that 
he related well to those in online sexual assault survivor 
groups and had hobbies, to include collecting license plates.  

Additionally, the veteran indicated during his April 2008 
hearing before the Board that he held a variety of jobs in 
the past, and that his inability to continue with those 
positions lay both with his difficulty in working closely 
with others and supervisors, but also due to physical 
limitations from his service-connected hand disorders.  
Similarly, during the January 2006 VA examination, the 
veteran indicated that his periods of unemployment over the 
last 5 years were due both to his psychiatric disorder but 
also to the physical limitations of his back and hand 
disorders.  He also indicated during a November 2002 VA 
outpatient visit that he was ultimately terminated from his 
last position of employment due to hospitalization for a 
nonservice-connected medical condition.  Accordingly, 
although some difficulty in establishing and maintaining both 
social and work relationships is documented in the record, 
such difficulty does not rise to the level to warrant a 50 
percent evaluation.

Finally, to the extent that the record demonstrates that the 
veteran experiences disturbances of motivation and mood such 
as depression and anxiety, and some memory impairment 
(particularly as reported by his wife in several VA 
outpatient treatment records), the criteria for the currently 
assigned evaluation encompasses such symptoms.  Moreover, the 
veteran indicates that he while the evidence demonstrates 
that the veteran has had passive, and occasionally active, 
suicidal and/or homicidal ideations, these are primarily 
focused on obtaining justice with respect to the perpetrator 
of the inservice crime of which the veteran was a victim.  
These appear to be isolates instances, occurring when the 
veteran fails to conform to his prescribed medications, and 
without concrete evidence of a plan.  To that end, neither 
the depression, to include the suicidal ideations, nor the 
anxiety, appears to reflect occupational and social 
impairment such that a higher evaluation is warranted.  38 
C.F.R. § 4.7 (2007).

With the exception of a Global Assessment of Functioning 
(GAF) scores assigned on admission during the veteran's 2002 
inpatient psychiatric treatment, and on discharge from the 
veteran's 2003 inpatient psychiatric treatment, the veteran's 
GAF scores have primarily ranged from a low of "51-55" on 
VA examination in January 2006, to a high of 60 on discharge 
from inpatient treatment in 2002 and during an August 2006 VA 
outpatient visit.  A GAF score from 41 to 50 is defined as 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  A GAF score from 51 to 
60 represents moderate symptoms, or moderate difficulty in 
social or occupational functioning.  See American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV).  GAF scores of 51-
60 are appropriate where there are moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or co-workers).  Id.  

To that end, these scores generally indicate mild to moderate 
impairment of occupational and social functioning consistent 
with the criteria for a 30 percent evaluation.  Although the 
GAF scores of 25 as assigned at admission to inpatient 
treatment in 2002, and a GAF score of 41 assigned at 
discharge from inpatient treatment in 2003, indicate more 
serious impairment, these are the only 2 instances where such 
low scores were given among several dozen GAF scores assigned 
over the 7 year appeal period.  Moreover, these scores appear 
acute, temporary, and generally due to the fact that the 
veteran refused to adhere to his prescribed psychiatric 
medications prior to and during his inpatient stays; the 
scores assigned for the immediately surrounding periods are 
higher: 60, in September 2000; 53, in September 2001; 50, in 
December 2002; 55, with the highest score over the past year 
64, in January 2004.

Ultimately, the evidence of record does not show that the 
veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity.  Those 
symptoms the veteran does experience, to include depression 
and anxiety, chronic sleep impairment, irritability, self-
isolation, suspiciousness, memory loss, nightmares, and 
flashbacks, are generally indicative of the currently 
assigned 30 percent evaluation.  Although there is 
significant evidence in the record of the interference that 
these symptoms creates with the veteran's employability, it 
is clear that the veteran's other physical disorders also 
contribute to such interference.  Moreover, the evidence 
reflects that the veteran reported, during a November 2002 VA 
outpatient visit, of being terminated from his last position 
of employment due to extended hospitalization for kidney 
stones, not for PTSD.  Accordingly, as a greater level of 
occupational and social impairment is not shown by the 
evidence of record at any time during the appeal period, an 
evaluation greater than the initially assigned 30 percent is 
not warranted.  38 U.S.C.A. 5110 (West 2002); see also 
Fenderson, 12 Vet. App. at 126.

Because the evidence does not show a level of occupational 
and social functioning to warrant a higher rating, the 
preponderance of the evidence is against the veteran's claim 
for an initial evaluation greater than 30 percent for PTSD.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An initial evaluation greater than 30 percent for PTSD is 
denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


